- BB&T As filed with the Securities and Exchange Commission on April 29, 2009 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BB&T CORPORATION (Exact name of registrant as specified in its charter) NORTH CAROLINA 56-0939887 (State or other jurisdiction of (I.R.S. Employer Identification incorporation of organization) Number) 200 West Second Street Winston-Salem, North Carolina 27101 (Address of principal executive offices, including zip code) BB&T CORPORATION AMENDED AND RESTATED 2 (Full title of the plan) Frances B. Jones Executive Vice President, General Counsel, Corporate Secretary and Chief Corporate Governance Officer BB&T Corporation 200 West Second Street 3rd Floor Winston-Salem, North Carolina 27101 (336) 733-2180 (Name, address and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the difinitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ CALCULATION OF REGISTRATION FEE Proposed Proposed Title of maximum maximum securities Amount offering aggregate Amount of to be to be price offering registration registered registered per share (1) price (1) fee (1) Common Stock, par value $5.00 per share 25,000,000 $21.47 $536,750,000 $29,950.65 (1) Pursuant to Rule 457(c) and (h)(1), based on the average ($21.47) of the high ($22.24) and low ($20.70) prices of the Company's Common Stock on April 23 , 2009, as reported on the New York Stock Exchange. EXPLANATORY NOTE This Registration Statement is being filed solely for the registration of 25,000,000 additional shares of the common stock, $5.00 par value per share (the Common Stock), of BB&T Corporation (the Company or BB&T) that are issuable in connection with awards under the BB&T Corporation Amended and Restated 2004 Stock Incentive Plan, as amended (the Plan). At the Companys Annual Meeting of Shareholders held on April 28, 2009, the shareholders approved amendments to the Plan to authorize the issuance of the shares of BB&T Common Stock that are being registered hereunder. For a description of these amendments, please refer to the Companys Proxy Statement dated March 13, 2009. Pursuant to General Instruction E to Form S-8, the contents of the earlier Registration Statements relating to the Plan (Registration Nos. 333-116488 and 333-147923) are hereby incorporated by reference in this Registration Statement. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 5 . Interests of Named Experts and Counsel . The legality of the securities offered hereby has been passed upon for the Company by Frances B. Jones, Executive Vice President, General Counsel, Corporate Secretary and Chief Corporate Governance Officer of BB&T. Ms. Jones owns shares of BB&Ts Common Stock and holds options to purchase additional shares of BB&Ts Common Stock. Item 8 . Exhibits . The following exhibits are filed as a part of this Registration Statement: Exhibit Description No. 5 Opinion of Frances B. Jones, Esq., Executive Vice President, General Counsel, Corporate Secretary and Chief Corporate Governance Officer of BB&T. 23.1 Consent of Frances B. Jones, Esq., Executive Vice President, General Counsel, Corporate Secretary and Chief Corporate Governance Officer of BB&T (included in Exhibit 5). 23.2 Consent of PricewaterhouseCoopers LLP. 24 Power of Attorney of Directors and Officers of BB&T. SIGNATURES THE REGISTRANT Pursuant to the requirements of the Securities Act of 1933, BB&T Corporation certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Winston-Salem, State of North Carolina, on this 29 th day of April, 2009. BB&T CORPORATION By: _/s/ Frances B. Jones Frances B. Jones Executive Vice President, General Counsel, Corporate Secretary and Chief Corporate Governance Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities indicated on April 29, 2009. /s/ John A. Allison IV* /s/ Kelly S. King* Name: John A. Allison IV Name: Kelly S. King Title: Chairman of the Board Title: Director, President and Chief Executive Officer (principal executive officer) /s/ Daryl N. Bible* /s/ Edward D. Vest* Name: Daryl N. Bible Name: Edward D. Vest Title: Senior Executive Vice President Title: Executive Vice President and Chief Financial Officer and Corporate Controller (principal financial officer) (principal accounting officer) /s/ Jennifer S. Banner* /s/ Anna R. Cablik* Name: Jennifer S. Banner Name: Anna R. Cablik Title: Director Title: Director /s/ Nelle R. Chilton* /s/ Ronald E. Deal* Name: Nelle R. Chilton Name: Ronald E. Deal Title: Director Title: Director /s/ Tom D. Efird* /s/ Barry J. Fitzpatrick* Name: Tom D. Efird Name: Barry J. Fitzpatrick Title: Director Title: Director /s/ L. Vincent Hackley, PhD.* /s/ Jane P. Helm* Name: L. Vincent Hackley, PhD. Name: Jane P. Helm Title: Director Title: Director /s/ John P. Howe III, M.D.* /s/ James H. Maynard* Name: John P. Howe III, M.D. Name: James H. Maynard Title: Director Title: Director /s/ Albert O. McCauley* Name: Albert O. McCauley Name J. Holmes Morrison Title: Director Title: Director /s/ Nido R. Qubein* /s/ Thomas N. Thompson* Name: Nido R. Qubein Name: Thomas N. Thompson Title: Director Title: Director /s/ Stephen T. Williams* Name: Stephen T. Williams Title: Director *By: /s/ Frances B. Jones Frances B. Jones Attorney-in-Fact EXHIBIT INDEX to Registration Statement on Form S-8 of BB&T Corporation Exhibit Description No. 5 Opinion of Frances B. Jones, Esq., Executive Vice President, General Counsel, Corporate Secretary and Chief Corporate Governance Officer of BB&T. 23.1 Consent of Frances B. Jones, Esq., Executive Vice President, General Counsel, Corporate Secretary and Chief Corporate Governance Officer of BB&T (included in Exhibit 5). 23.2 Consent of PricewaterhouseCoopers LLP. 24 Power of Attorney of Directors and Officers of BB&T.
